Citation Nr: 1014106	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from October 1999 until 
October 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

On his February 2008 Substantive Appeal (Form VA-9) the 
Veteran requested a hearing before a Member of the Board in 
connection with his claim.  In January 2010, the Veteran was 
notified that his hearing was scheduled for February 12, 
2010.  Another notification was sent to the Veteran in 
January 2010 reminding him of his hearing date and time.  The 
record reflects that on the date of the hearing, the Veteran 
failed to appear.  If an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).  There is no request for postponement of 
record, therefore the Board deems the Veteran's request for a 
hearing withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim 
for a back condition. 

In the February 2008 substantive appeal, the Veteran asserted 
that he has seen a VA doctor for his back on two occasions 
since he was discharged from service.  He subsequently stated 
that he still has back issues.  Significantly, the evidence 
of record does not contain any medical records concerning the 
Veteran's back condition after service.  These records are 
clearly relevant and should be associated with the claims 
file.  38 C.F.R. § 3.159.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).  Therefore, updated VA 
outpatient treatment records should be obtained.

Further, in light of the foregoing and the Veteran's filing 
of this claim shortly after his discharge from active duty, 
the Board finds that a VA examination is necessary to 
determine whether it is at least as likely as not that the 
Veteran's back disability is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO should then obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  
The RO should specifically request the VA 
medical records related to the Veteran's 
back condition and associate these records 
with the claims file.

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should diagnose any 
back disability found to be present, and 
comment as to whether it is at least as 
likely as not that the condition is related 
to or had its onset during his period of 
active duty.  In offering the examiner must 
take a detailed history of the onset of the 
disability from the Veteran and discuss 
that history in offering an impression.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

